     Case 2:18-cr-00273 Document 59 Filed 09/09/20 Page 1 of 3 PageID #: 201

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:18-cr-00273

HUGHIE WAYNE PETRY




                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a pro se letter-form motion for compassionate

release, filed by Defendant Hughie Petry. [ECF No. 58]. For the reasons that follow,

the motion is DENIED without prejudice.

     I.      Background

          On March 14, 2019, Hughie Petry pleaded guilty before this court to possession

of an unregistered firearm in violation of 26 U.S.C. §§ 5681(d). [ECF No. 42]. On June

20, 2019, I sentenced Mr. Petry to a term of 70 months of imprisonment, followed by

three years of supervised release. [ECF No. 50]. He is currently serving his sentence

of imprisonment at UPS Allenwood in Allenwood, Pennsylvania. Mr. Petry now asks

the court for compassionate release because of various medical issues that he feels

cannot be adequately addressed by the Bureau of Prisons (“BOP”) due to the COVID-

19 pandemic. [ECF No. 58].
    Case 2:18-cr-00273 Document 59 Filed 09/09/20 Page 2 of 3 PageID #: 202

   II.       Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

         The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and give BOP thirty days to respond. See § 3582(c)(1)(A). Upon such a motion from

BOP or from a defendant (after BOP denies the request or thirty days have passed

since the request was filed with the warden), a court “may reduce the term of

imprisonment….” 18 U.S.C. § 3582(c)(1)(A)(i). Though some district courts have

waived Section 3582’s exhaustion requirement because of the COVID-19 pandemic,1

the majority of district courts have found that failure to exhaust administrative

remedies is a death knell to a defendant’s request for compassionate release. 2 I

recently held in agreement with the majority of courts, finding that a defendant must

exhaust his or her administrative remedies before motioning this court. United States

v. Thompson, ---F.Supp.3d---, No. 2:18-CR-00105, 2020 WL 2121371, at *4 (S.D.W.

Va. May 5, 2020). I adopt and incorporate my reasoning in Thompson here. See id.

         In United States v. Carter, I addressed that there are two ways in which a

defendant can exhaust these administrative remedies. United States v. Carter, ---

F.Supp.3d---, No. 2:19-CR-00078, 2020 WL 3458598, at *2 (S.D. W. Va. June 25,

2020). The defendant may petition this court (1) 30 days after a request for

compassionate release was filed with the warden or (2) after the defendant has

exhausted the entire BOP appeals system, whichever is earlier. Id.


         1See e.g.,United States v. Paul Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1916773, at *5 (D.
Conn. Apr. 20, 2020) (finding that the exhaustion requirement should be waived as undue delay in
defendant’s release could result in catastrophic health consequences for him in light of his underlying
health conditions and the COVID-19 pandemic); United States v. Jones, Criminal No. 3:11cr249-MHL,
ECF No. 47 (E.D. Va. Apr. 3, 2020) (finding that the defendant’s “unique circumstances and the
exigency of a rapidly advancing pandemic” justified waiver of the exhaustion requirement); United
States v. Perez, No. 17 Cr. 513 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (finding that the
defendant’s “undisputed fragile health, combined with the high risk of contracting COVID-19 in the
    Case 2:18-cr-00273 Document 59 Filed 09/09/20 Page 3 of 3 PageID #: 203

       Mr. Petry has not made any showing or representation to the court that he has

exhausted his administrative remedies by filing a request for compassionate release

with the warden and waiting the requisite 30 days. Accordingly, I do not reach the

merits of Mr. Petry’s letter-form motion for compassionate release. The motion is

DENIED without prejudice for failure to exhaust administrative remedies.

   III.    Conclusion

       Defendant’s motion for compassionate release [ECF No. 58] is DENIED

without prejudice. The court DIRECTS the Clerk to send a copy of this Order to the

defendant and counsel, the United States Attorney, the United States Probation

Office, and the United States Marshal.


                                              ENTER:          September 9, 2020




[Metropolitan Correctional Center], justifies waiver of the exhaustion requirement,” because the
defendant had “less than three weeks remaining on his sentence” and suffered “severe side effects”
from two surgeries); United States v. Calvin, No. 19 Cr. 179 (JBA), 2020 WL 1613943, at *2 (D. Conn.
Apr. 2, 2020) (finding that “all three exceptions to the exhaustion requirement apply to Defendant’s
request”).

       2  See e.g., United States v. Wright, No. 17 CR 695 (CM), 2020 WL 1922371, at *1 (S.D.N.Y.
Apr. 20, 2020); United States v. Feiling, No. 3:19 CR 112 (DJN), 2020 WL 1821457, at *5 (E.D. Va.
Apr. 10, 2020; United States v. Underwood, No. CR TDC-18-0201, 2020 WL 1820092, at *2 (D. Md.
Apr. 10, 2020); United States v. Sundblad, No. CV 6:16-CR-00047-JMC, 2020 WL 1686237, at *2
(D.S.C. Apr. 7, 2020); United States v. Carver, No. 19 Cr. 6044, 2020 WL 1604968, at *1 (E.D. Wa.
Apr. 1, 2020); United States v. Clark, No. 17 Cr. 85 (SDD), 2020 WL 1557397, at *3 (M.D. La. Apr. 1,
2020); United States v. Williams, No. 15 Cr. 646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020);
United States v. Garza, No. 18 Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United
States v. Zywotko, No. 19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v.
Eberhart, No. 13 Cr. 313 (PJH), 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.
Hernandez, No. 18 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020); United States v.
Cohen, No. 18 Cr. 602 (WHP), 2020 WL 1428778. at *1 (S.D.N.Y. Mar. 24, 2020).
